Case 1:20-cv-00152-STV Document 22 Filed 06/29/20 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                     MAGISTRATE JUDGE SCOTT T. VARHOLAK

Civil Action: 20-cv-00152-STV                    FTR - Reporter Deck - Courtroom A1002
Date: June 29, 2020                              Courtroom Deputy: Monique Ortiz

Parties:

USA                                              Laura Hurd

       Plaintiff,

v.


DIPLOMA, PRINCETON UNIVERSITY,
PH.D. IN MATHEMATICS, ISSUE TO
ALANUM MATHISON TURING, et al and
JULIA M. TURING                                  Katryna Spearman

       Defendant.


                       COURTROOM MINUTES/MINUTE ORDER

TELEPHONIC STATUS CONFERENCE
Court in Session: 10:34 a.m.
Court calls case. Appearance of counsel.

This matter is before the Court regarding status of the case. The Claimant has not filed a
response in this case.

Parties inform the Court that they have been working towards a resolution in this case and
are confident that they will reach a satisfactory resolution.

For the reasons set forth on the record, it is

ORDERED:             Claimant’s response deadline is STAYED.          A further Status
                     Conference is set for October 6, 2020 at 9:45 a.m.
Case 1:20-cv-00152-STV Document 22 Filed 06/29/20 USDC Colorado Page 2 of 2




HEARING CONCLUDED.
Court in recess: 10:38 a.m.
Time In Court:      00:04
To order a transcript of this proceeding, contact Patterson Transcription Company at
(303)755-4536 OR AB Litigation Services at (303)629-8534.
